J-S58008-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DAWONTAY DAWOND BATES                      :
                                               :
                       Appellant               :   No. 133 WDA 2019

      Appeal from the Judgment of Sentence Entered December 19, 2018
              In the Court of Common Pleas of Allegheny County
             Criminal Division at No(s): CP-02-SA-0001893-2018


BEFORE: PANELLA, P.J., BENDER, P.J.E., and DUBOW, J.

MEMORANDUM BY PANELLA, P.J.:                        FILED DECEMBER 13, 2019

       Dawontay Dawond Bates appeals from the judgment of sentence

entered in the Allegheny County Court of Common Pleas following his

conviction for driving with a suspended license, 75 Pa.C.S.A. § 1543(b)(1).

We affirm.

       On March 14, 2018, Bates was charged with one count of driving on a

suspended license following a conviction for driving under the influence

(“DUI”) and was subsequently adjudicated guilty of a summary offense1 before


____________________________________________


1  While subsections (i) and (ii) of 1543(b)(1) are summary offenses,
subsection (iii) constitutes a misdemeanor. The parties do not specify in their
briefs which subsection of 1543(b)(1) Bates was convicted of violating. Nor
does the citation or written sentencing order. However, Bates indicates in his
statement of matters complained of on appeal that he is appealing from a
conviction of 1543(b)(1)(i), and the trial court reiterates this subsection in
J-S58008-19


a magisterial district court judge. After a summary appeal, the case proceeded

to a de novo bench trial at which both parties stipulated to the facts of the

case, including the fact that Bates was driving and that Pennsylvania

Department of Transportation (“PennDOT”) records showed that Bates’ license

was suspended at the time. Further, the parties stipulate that the suspension

was the result of a DUI. Based on the stipulation, the trial court found Bates

guilty and sentenced him to sixty days’ house arrest and a fine of five hundred

dollars. This timely appeal followed.

       On appeal, Bates presents the following question for our review:

       Was the evidence at trial insufficient because the Commonwealth
       failed to prove beyond a reasonable doubt that Appellant had
       actual notice that his driver’s license was suspended at the time
       of the offense.

Appellant’s Brief, at 5.

       Our standard of review in assessing the sufficiency of the evidence to

sustain an appellant’s conviction is as follows.

       The standard we apply … is whether viewing all the evidence
       admitted at trial in the light most favorable to the verdict winner,
       there is sufficient evidence to enable the fact-finder to find every
       element of the crime beyond a reasonable doubt. In applying [the
       above] test, we may not weigh the evidence and substitute our
       judgment for the fact-finder. In addition, we note that the facts
       and circumstances established by the Commonwealth need not
       preclude every possibility of innocence. Any doubts regarding a
____________________________________________


their opinion without dispute. See Appellant’s 1925(b) Statement, at 1; see
also Trial Court Opinion, at 3. Further, our review of the Commonwealth’s
brief, the transcript cover page and trial court dockets indicate that this was
an appeal from a summary conviction. Finally, the sentence imposed, sixty
days’ house arrest plus fines, is consistent with a summary conviction.

                                           -2-
J-S58008-19


       defendant’s guilt may be resolved by the fact-finder unless the
       evidence is so weak and inconclusive that as a matter of law no
       probability of fact may be drawn from the combined
       circumstances. The Commonwealth may sustain its burden of
       proving every element of the crime beyond a reasonable doubt by
       means of wholly circumstantial evidence. Moreover, in applying
       the above test, the entire record must be evaluated and all
       evidence actually received must be considered. Finally, the trier
       of fact while passing upon the credibility of witnesses and the
       weight of the evidence produced, is free to believe all, part or none
       of the evidence.

Commonwealth v. Brumbaugh, 932 A.2d, 108, 109-110 (citation omitted).

       In order to establish a prima facie case under section 1543(b)(1), the

Commonwealth must establish that Bates drove a motor vehicle on a highway

or traffic way in the Commonwealth while his operating privilege was

suspended pursuant to a DUI violation. 75 Pa.C.S.A. § 1543(b)(1).

Additionally, “the Commonwealth must establish that the defendant had

actual   notice    that   his   license   was    suspended.”   Commonwealth    v.

Brewington, 779 A.2d 525, 527 (Pa. Super. 2001) (citation and footnote

omitted).

       However, the Commonwealth need not prove that the defendant was

aware that the suspension was still in effect when she was found operating a

motor vehicle. See Commonwealth v. Baer, 682 A.2d 802, 806 (Pa. Super.

1996).2 This is due to the fact that “[d]riving while one’s operator’s license is

____________________________________________


2 Baer concerned a conviction for violating 75 Pa.C.S.A. § 1543(a), a
summary offense. See id., at 804, 806. We conclude that the reasoning
employed in Baer is equally applicable to violations of section 1543(b)(1) that



                                           -3-
J-S58008-19


suspended … is an absolute liability offense that does not require that the

accused act knowingly.” Id. As result, the Commonwealth need only prove

that a defendant received actual notice of the suspension. See id.

       Bates asserts the Commonwealth failed to prove beyond a reasonable

doubt that he had actual notice of the suspension, and since actual notice is

an element of the offense, the evidence is insufficient to convict him. Bates

claims he only stipulated to the fact that he was driving a vehicle and that

PennDOT’s records indicated he was DUI suspended at the time he was driving

a vehicle, but did not stipulate to the fact that he had actual notice. However,

the record belies his claim.

       When asked whether he was “stipulating to what happened,” counsel

for Bates responded generally “Yes, Your Honor.” N.T., at 3. The court then

remarked “It sounds to me there is no contest that he was driving while under

suspension and the suspension was DUI-related, is that correct?” Id., at 3-4.

Counsel for Bates clarified the stipulation by responding:

       Essentially, Your Honor, he could have had a license had he filled
       in the paperwork and sent it to PennDOT at the conclusion of his
       DUI suspension. Which could have been sometime ago. He
       unfortunately was unaware that he had to do that. He completed
       the term of the suspension. He thought he was good to go. He
       thought he had a license again and began driving. He was
       then subsequently pulled over by Officer Dengler.


____________________________________________


are graded as summary offenses. See Baer, 682 A.2d at 806 (observing that
culpability requirements are not applicable for summary vehicle code
violations).


                                           -4-
J-S58008-19


Id., at 4 (emphasis added).

      It is clear from the transcript that counsel for Bates admitted that Bates

had been aware of the suspension but merely was mistaken about the fact

that his license was not simply reinstated at the end of the suspension period,

and that he had to actually obtain restoration of his operating privilege.

      Our review of the record demonstrates that Bates stipulated to the facts

necessary to convict him of the instant offense. The testimony, along with the

stipulation, was sufficient to permit a reasonable inference, upon which the

trial court properly could have based its verdict, that Bates had knowledge of

his license suspension. Therefore, we find a challenge to the sufficiency of the

evidence based on the Commonwealth’s failure to prove the element of actual

notice is without merit.

      Judgment of sentence affirmed. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/13/2019




                                     -5-